Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 1 of 12
                                      Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 2 of 12
                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         HOUSTON DIVISION

Case Name:              Parker Drilling Company et al.                                                                              Petition Date:                December 12, 2018
Case Number:            18-36958
                                                   GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                            DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                 On December 12, 2018 (the “Petition Date”), Parker Drilling Company and certain of its affiliated debtors, as debtors and debtors in possession
           (collectively, the "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case under
           Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing
           their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On December 13, 2018, the Bankruptcy Court entered
           an order authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.

                1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                        operating requirements of the Debtors’ chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and as such,
                        has not been subjected to procedures that would typically be applied to financial statements in accordance with accounting principles generally
                        accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or
                        future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not
                        necessarily indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined
                        results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information
                        is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                        connection with, any review of the MOR.
                2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                        Parker Drilling Company, and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the
                        purposes of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a condensed
                        combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished in this MOR
                        uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their books and
                        records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts to supplement the
                        information set forth in their books and records with additional information concerning transactions that may not have been identified therein.
                        Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any such
                        discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update this MOR. The financial
                        statements presented herein reflect the book values of the Debtor Entities of Parker Drilling Company, and, as a result, do not reflect the going
                        concern valuation of the Debtors. For information regarding the going concern valuation of the Debtor, see Exhibit G to the "Disclosure Statement
                        for the Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and Its Debtor Affiliates" (Docket # 21). The Company is not liable
                        for and undertakes no responsibility to indicate variations from securities laws or for any evaluations of the Company based on this financial
                        information or any other information.
                3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                        during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                        reporting period.




  Notes                                                                                                                                                                        Page 2 of 12
                            Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 3 of 12
        4.    Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
              bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
              purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
              purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for
              any evaluations of the Debtors based on this financial information or any other information.
        5.    Payment of Prepetition Claims Pursuant to First Day Orders: On December 13, 2018 and January 3, 2019, the Bankruptcy Court entered
              orders (the “First Day Orders” and "Final First Day Orders", respectively) authorizing, but not directing, the Debtors to, among other things, pay
              certain prepetition (a) liabilities related to use of the Debtors’ cash collateral, and continued use of their cash management system, (b) insurance
              obligations, (c) employee wages, salaries, and related items, (d) obligations relating to existing customer obligations, (e) taxes and assessments,
              and (f) trade claims. If any payments were made on account of such claims following the commencement of these chapter 11 cases pursuant to the
              authority granted to the Debtors by the Bankruptcy Court under the First Day Orders, such payments have been included in this MOR unless
              otherwise noted.
        6.    Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with the
              chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment under a
              plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court
              approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-petition
              liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending
              on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any
              collateral securing such claims, rejection of executory contracts, continued reconciliation or other events. On January 15, 2019, the Court entered
              an order setting February 15, 2019 as the deadline for the filing of proofs of claim against the Debtors for non-governmental entities.

        7.    Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
              income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
              debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
              services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
              contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings,
              including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
              or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
              and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
              transfers.
        8.    Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy Court
              approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor affiliates.
              Intercompany transactions among the Debtors have been eliminated in the statement of cash flows, and have not been eliminated in the balance
              sheet and income statement contained herein, as these eliminations are only performed in consolidation.
        9.    Investments in Subsidiaries: The book basis for investments in subsidiaries are not representative of the fair value or net assets of Debtor and
              non-debtor subsidiaries. As such, these balances are reflected in the Balance Sheets as a component of Equity.
        10.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
              officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e) Debtor
              and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the
              control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any
              such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
              respect to any theories of liability, or for any other purpose.
        11.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
              shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
              respect to their chapter 11 cases.
Notes                                                                                                                                                                    Page 3 of 12
                                             Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 4 of 12
                                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                              HOUSTON DIVISION

Case Name:                  Parker Drilling Company et al.                                                                       Petition Date:      December 12, 2018
Case Number:                18-36958

                                                                                 Comparative Balance Sheets
Assets (USD $ thousands) (1)                                               31-Dec-18       31-Jan-19     28-Feb-19   31-Mar-19       30-Apr-19    31-May-19     30-Jun-19
Cash & Cash Equivalents                                                           25,614        30,516
Accounts Receivable, Net                                                          48,598        50,232
Rig Materials & Supplies                                                           1,650         1,529
Total Other Current Assets                                                        19,304        19,838
Total Current Assets                                                              95,166       102,115
PP&E, Net                                                                        369,710       365,685
Intangible Assets & Goodwill                                                       4,821         4,629
Other Long Term Assets                                                            22,027        22,412
Total Assets                                                                     491,724       494,841
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.




   MOR-2                                                                                                                                                                    Page 4 of 12
                                            Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 5 of 12
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           HOUSTON DIVISION

Case Name:                  Parker Drilling Company et al.                                                                      Petition Date:      December 12, 2018
Case Number:                18-36958

                                                                             Comparative Balance Sheets
Liabilities and Equity (USD $ thousands) (1)                             31-Dec-18        31-Jan-19     28-Feb-19   31-Mar-19     30-Apr-19      31-May-19     30-Jun-19
Accounts Payable                                                                 17,125       19,050
Accrued Liabilities                                                              25,114       33,344
Customer Deposits                                                                 3,070        2,917
Short-term Debt                                                                  10,000       10,000
Total Current Liabilities                                                        55,309       65,311
Liabilities Subject to Compromise                                            585,000         585,000
Total Other Long Term Liabilities                                             28,249          28,282
Total Long Term Liabilities                                                  613,249         613,282
Equity / Retained Earnings (Deficit)                                        (176,834)       (183,752)
Total Liabilities And Equity                                                 491,724         494,841
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.




   MOR-3                                                                                                                                                                   Page 5 of 12
                                        Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 6 of 12
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                          HOUSTON DIVISION

Case Name:                  Parker Drilling Company et al.                                                                              Petition Date:     December 12, 2018
Case Number:                18-36958

                                                                        Schedule of Post-Petition Liabilities
Post-Petition Liabilities (USD $ thousands) (1)                                      31-Dec-18     31-Jan-19    28-Feb-19   31-Mar-19    30-Apr-19       31-May-19   30-Jun-19
Accounts Payable                                                                          2,779        14,189
Accrued Liabilities                                                                       5,544         9,584
Accrued Professional Fees                                                                 1,991         6,742
Accrued Interest                                                                             32            33
Customer Deposits                                                                           662           510
Short-term Debt                                                                          10,000        10,000
Total Other Long Term Liabilities                                                           942           975
 Total Post-Petition Liabilities                                                         21,950        42,033           -           -               -            -              -
Notes:
(1) Excludes intercompany balances and entries only recorded in consolidation.




  MOR-4                                                                                                                                                              Page 6 of 12
                                       Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 7 of 12
                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                        HOUSTON DIVISION

Case Name:                      Parker Drilling Company et al.                                                              Petition Date:   December 12, 2018
Case Number:                    18-36958

                                                      Aging of Post-Petition Liabilities and Aging of Accounts Receivable
(USD $ thousands)
Aging of Post-Petition Liabilities as of January 31, 2019
                                                    Accrued
                 Accounts          Accrued         Professional      Accrued         Customer
Days             Payable           Liabilities        Fees           Interest        Deposits           Total
Current                 6,894              9,584            6,742               33            510           23,763
0-30                    5,614                  -                -                -              -            5,614
31-60                   1,681                  -                -                -              -            1,681
61-90                       -                  -                -                -              -                -
91+                         -                  -                -                -              -                -
                       14,189              9,584            6,742               33            510           31,058

Aging of Accounts Receivable (1)
Days             31-Jan-19
Current                 3,879
0-30                   20,720
31-60                   9,899
61-90                   3,652
91+                    10,589
 Total                 48,740


Notes:
(1) Accounts receivable aging excludes unbilled / accrued revenue.




  MOR-5                                                                                                                                              Page 7 of 12
                                        Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 8 of 12
                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         HOUSTON DIVISION

Case Name:                  Parker Drilling Company et al.                                                                             Petition Date:     December 12, 2018
Case Number:                18-36958

                                                               Statement of Income (Loss) for the Period Ending
Profit and Loss (USD $ thousands) (1)                                            31-Dec-18      31-Jan-19      28-Feb-19   31-Mar-19    30-Apr-19       31-May-19   30-Jun-19

Revenue                                                                              13,126          22,336
Operating expenses (excludes depreciation and amortization)                           3,080          13,163
Depreciation and amortization                                                         2,656           5,822
Impairment charges                                                                    6,703                -
Disposition of Assets (Gain) / Loss                                                   1,348             (69)
Reorganization items, net (2)                                                         9,364-          4,900-
Operating income                                                                    (10,024)         (1,479)
Other (Income) & Expense                                                              5,736-             74-
Income (Loss) before income taxes                                                   (15,760)         (1,553)
Income Tax Expense (Benefit)                                                            117             297
Net Income (Loss)                                                                   (15,878)         (1,850)
Notes:
(1) The period ending: "31-DEC-18" reflects the Post-Petition activity from December 12, 2018 through December 31, 2018.




  MOR-6                                                                                                                                                             Page 8 of 12
                                            Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 9 of 12
                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                               HOUSTON DIVISION

Case Name:                   Parker Drilling Company et al.                                                                                           Petition Date:     December 12, 2018
Case Number:                 18-36958

                                                                   Cash Receipts and Disbursements for the Period Ending
Book Cash Receipts and Disbursements (USD $ thousands) (1)                          12/31/2018    1/31/2019     2/28/2019     3/31/2019   4/30/2019    5/31/2019       6/30/2019
BEGINNING BOOK CASH                                                                     18,083        25,614
  GOM / Alaska                                                                             673         1,620
  Quail                                                                                  9,123        21,882
  International Drilling                                                                 2,068         4,930
  Other Receipts                                                                           721         1,624
  Total Receipts                                                                        12,585        30,057              -           -           -               -            -
 Global Procurement                                                                     (3,331)       (5,098)
 GOM / Alaska Op Ex                                                                       (531)         (890)
 Quail Op Ex                                                                            (2,069)       (5,152)
 Payroll and Benefits                                                                   (4,049)       (9,016)
 Cap Ex                                                                                 (1,180)         (991)
 Taxes                                                                                  (1,229)         (423)
 Corporate G&A                                                                          (1,522)       (3,306)
 Total Operating Disbursements                                                         (13,912)      (24,875)             -           -           -               -            -
Operating Cash Flow                                                                     (1,326)        5,182              -           -           -               -            -
  Debtor Professionals                                                                        -         (155)
  Other Professionals                                                                     (174)          (10)
  UST Fees                                                                                    -             -
  Interest & Bank Fees Paid Pre-Petition                                                      -             -
  Interest & Bank Fees Paid Post-Petition                                                 (980)         (117)
TOTAL DISBURSMENTS                                                                     (15,066)
                                                                                              -      (25,156)
                                                                                                           -
  DIP Draw (Paydown)                                                                    10,000-            --
NET CASH FLOW                                                                            7,519         4,901
  (+ / -) Voids / Reversals / Other                                                         12             1

ENDING BOOK CASH                                                                        25,614        30,515
Less: Restricted Cash                                                                  (10,413)      (10,939)
ENDING UNRESTRICTED BOOK CASH                                                           15,201        19,576

(1) The period ending: "31-DEC-18" is only the Post-Petition activity from December 12, 2018 through December 31, 2018.


   MOR-7                                                                                                                                                                           Page 9 of 12
                                                  Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 10 of 12
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                             HOUSTON DIVISION

Case Name:                             Parker Drilling Company et al.                                                                           Petition Date:   December 12, 2018
Case Number:                           18-36958

                                                                                              Cash Account Reconcilation
(USD $ thousands)

Bank Account Balances as of January 31, 2019
Bank                                                      Legal Entity                 Account #                Type             Balance
Bank of America                        Parker Drilling Company                                x6694 Master Account                    10,857
Bank of America                        Parker Drilling Management Services Ltd.             x3736   Disbursement Account                   -
Bank of America                        Parker Drilling Management Services Ltd.             x6601   Disbursement Account                   -
Bank of America                        Parker Drilling Management Services Ltd.             x9263   Disbursement Account                   -
Bank of America                        Parker Drilling Management Services Ltd.             x6223   Disbursement Account                  30
Bank of America                        Parker Drilling Company                              x5709   Disbursement Account                   -
Bank of America                        Parker Drilling Company                              x5712   Disbursement Account                   -
Bank of America                        Parker Drilling Offshore                             x7590   Disbursement Account                   8
Bank of America                        Parker Drilling Company                              x4164   Utility Adequate Assurance           385
Bank of America                        Parker Drilling Company                              x6704   Master Subsidiary Account              -
Whitney Bank                           Quail Tools, LP                                      x8267   Earnings Account                   5,175
Whitney Bank                           Quail Tools, LP                                      x4712   Disbursement Account               1,800
Whitney Bank                           Quail Tools, LP                                   x8267-01   Sweep Account                          -
Whitney Bank                           Quail Tools, LP                                      x8399   Disbursement Account                 725
Bank of America                        Parker Drilling Company                              x1768   Restricted Cash Account            9,755
Bank of America                        Parker Drilling Company                              x1755   Restricted Cash Account              250
Bank of America Merrill Lynch          Parker Drilling Company                             x7A01    Investment Account                     -
Bank of America Merrill Lynch          Parker Drilling Company                              x4141   Investment Account                     -
Bank of America Merrill Lynch          Parker Drilling Company                             x7D98    Investment Account                     -
Bank of America Merrill Lynch          Parker Drilling Company                              x1222   Investment Account                     -
Scotiabank                             Parker Drilling Company of Oklahoma Inc              x3974   Disbursement Account                   7
Scotiabank                             Parker Drilling Company of Oklahoma Inc              x2232   Disbursement Account                   -

  Total Cash                                                                                                                          28,992
                                                           Book-To-Bank Cash Reconciliation

Beginning Book Balance (1)                                                                                                            25,614
(+/-) Net Book Cash Flow (MOR-7)                                                                                                       4,901
Ending Book Balance (MOR-2)                                                                                                           30,516
(-) Offsite Restricted Cash                                                                                                             (527)
(+/-) Cash In Transit, Outstanding Checks, & Other                                                                                      (997)
Ending Bank Balance                                                                                                                   28,992


Notes:
(1) The Beginning Book Balance reflects the balance as of December 31, 2018.


    MOR-8                                                                                                                                                            Page 10 of 12
                                                    Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 11 of 12
                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                 HOUSTON DIVISION

Case Name:               Parker Drilling Company et al.                                                                                                  Petition Date:   December 12, 2018
Case Number:             18-36958

                                                                   Total Disbursements by Debtor Entity for the Period Ending
(USD thousands $)

Total Disbursements By Debtor Entity
    Debtor
                                        Legal Entity Name                  31-Dec-18         31-Jan-19          28-Feb-19       31-Mar-19   30-Apr-19   31-May-19            30-Jun-19
    Case #
   18-36958    Parker Drilling Company                                              312                706
   18-36959    2M-TEK, Inc.                                                           -                  -
   18-36960    Anachoreta, Inc.                                                       -                  -
   18-36961    Pardril, Inc.                                                          -                  -
   18-36962    Parker Aviation Inc.                                                   -                  -
   18-36963    Parker Drilling Arctic Operating, LLC                                  -                  -
   18-36965    Parker Drilling Company North America, Inc.                            -                  -
   18-36964    Parker Drilling Company of Niger                                       -                  -
   18-36966    Parker Drilling Company of Oklahoma, Incorporated                      -                  -
   18-36967    Parker Drilling Company of South America, Inc.                         -                  -
   18-36957    Parker Drilling Management Services, Ltd.                          9,591             15,786
   18-36968    Parker Drilling Offshore Company, LLC                                  -                  -
   18-36969    Parker Drilling Offshore USA, L.L.C.                                   -                  -
   18-36970    Parker North America Operations, LLC                                   -                  -
   18-36971    Parker Technology, Inc.                                                -                  -
   18-36972    Parker Technology, L.L.C.                                              -                  -
   18-36973    Parker Tools, LLC                                                      -                  -
   18-36975    Quail USA, LLC                                                         -                  -
   18-36974    Parker-VSE, LLC                                                        -                  -
   18-36976    Quail Tools, LP                                                    5,164              8,664
    Total                                                                        15,066             25,156




    Exhibit A                                                                                                                                                                            Page 11 of 12
                                                Case 18-36958 Document 369 Filed in TXSB on 02/21/19 Page 12 of 12
                                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                HOUSTON DIVISION

Case Name:                    Parker Drilling Company et al.                                                                                                                  Petition Date:      December 12, 2018
Case Number:                  18-36958

                                                                                 Payments to Insiders and Professionals for the Period Ending
Payments to Insiders & Professionals (USD $ thousands)                                       2/28/2018                    31-Dec-18     31-Jan-19     28-Feb-19   31-Mar-19     30-Apr-19       31-May-19   30-Jun-19
Total Payments to Insiders                                                                                                       122            213


Payments to Professionals (1)
1. Kirkland & Ellis (Debtors' Counsel)                                                                                             -              -
2. Jackson Walker (Debtors' Financial Advisor)                                                                                     -              -
3. Moelis & Company (Debtors' Financial Advisor)                                                                                   -              -
4. Alvarez & Marsal (Debtors' Restructuring Advisor)                                                                               -              -
5. Prime Clerk (Debtors' Claims Agent)                                                                                             -            155
6. Deloitte (Debtors' Tax and Accounting Advisor)                                                                                  -              -
7. KPMG (Debtors' Auditor)                                                                                                         -              -
8. FTI CONSULTING INC (First Lien Professionals)                                                                                  15              -
9. VINSON & ELKINS (First Lien Professionals)                                                                                    159              -
10. ALRUD (Noteholder Local Counsel)                                                                                               -             10
11. AKIN GUMP STRAUSS HAUER & FELD LLP (Noteholder Counsel)                                                                        -              -
12. HOULIHAN LOKEY CAPITAL INC (Noteholder Financial Advisor)                                                                      -              -
  Total Payments to Professionals (1)                                                                                            174            164           -           -                 -           -             -
Notes:
(1) Payments to ordinary course professionals (none, as of 1/31/19) are not included in MOR-9.




    MOR-9                                                                                                                                                                                             Page 12 of 12
